EXHIBIT 10.9

 

Cash Performance Bonus Opportunity Agreement

This Cash Performance Bonus Opportunity Agreement (this “Agreement”) is made as
of June 1, 2013, by and between T.B.A. Insurance Group, Ltd., a Texas limited
partnership (the “Employer”), and you, the undersigned executive employee of the
Employer (the “Employee” or “you”).

 

 

Agreement

This Agreement and the Notice of Award of Cash Performance Bonus Opportunity
(the “Notice”) that was provided to you by the Employer along with this
Agreement govern the award of the contingent cash bonus opportunity specified in
the Notice, which contingent cash bonus opportunity, as so specified, shall
hereinafter be referred to as the “Award.”  The Notice is hereby incorporated
into and made a part of this Agreement.  Capitalized terms not defined in this
Agreement are defined in the Notice.  In the event of a conflict between the
terms of this Agreement and the Notice, the terms of this Agreement shall
prevail.


Vesting; Amount of
Bonus


No part of the cash bonus specified in the Award will be paid to you unless and
until you satisfy the vesting conditions set forth in the Notice.  If you
satisfy the conditions specified in the Notice, the amount of the bonus is
determined from the table in Exhibit A to this Agreement.

 

If you die or you terminate your employment with the Employer on account of
Disability before June 1, 2016, but on or after December 31, 2015, then, even
though your employment will have terminated before June 1, 2016, you or your
estate will nevertheless be entitled to the same bonus you would have become
entitled to if you had remained employed by the Employer until June 1, 2016. 

 

If you die or you terminate employment on account of Disability before December
31, 2015, then, if the Performance Goal is attained, you or your estate will be
entitled to a reduced bonus equal to (a) the bonus you would have been entitled
to if you had not ceased to be employed by the Employer before June 1, 2016,
multiplied by (b) a fraction, the numerator of which is the number of
consecutive days commencing with January 1, 2013 and ending with the date on
which you died or terminated employment on account of Disability, and the
denominator of which is 1,096.


Forfeiture


Generally and except as otherwise expressly provided in this Agreement, if
either (a) 2013-15 CCUM is not at least $80 million, or (b) your employment
terminates for any reason other than death or Disability before June 1, 2016,
then you will not receive any portion of the cash bonus that is the subject of
the Award, and you will receive no

 







--------------------------------------------------------------------------------

 



 

 


payment or other benefit to compensate you for your failure to receive any
portion of the cash bonus.  The Employer will determine when your employment has
terminated and whether your termination of employment was on account of death or
Disability.


Definition of
Disability


For the purposes of this Agreement, “Disability” means a condition in which you
are unable, by reason of a medically determinable physical or mental impairment,
to discharge substantially all of the duties of your position with the Employer,
which condition, in the opinion of a physician selected by the Employer, is
expected to have a duration of 180 days or more.


Leaves of Absence
and Part-Time
Work


For the purposes of the Award, your employment will not terminate when you go on
military leave, sick leave, or any  other bona fide leave of absence, but only
if and to the extent that continued crediting of service for purposes of the
Award is required by applicable law, or the leave is approved by the Employer
and continued crediting of service for purposes of the Award is specified in a
written agreement between you and the Employer governing or supplementing the
written terms of the leave.  However, your employment will be treated as being
terminated when the leave ends, unless you immediately return to active work for
the Employer. 

 

If you go on a leave of absence or begin working on a part-time basis, then
except as required by law, the Employer may in its discretion reduce the amount
of your bonus (including to $0), except to the extent it is prohibited from
doing so by law or by the terms of a written agreement between you and the
Employer governing or supplementing the written terms of your leave or part-time
schedule. 


Confidentiality and
Ownership of
Information; Pre-
and Post-
Employment
Restrictive
Covenants


During the course of your employment, you will have access to and become
familiar with various confidential information, including the Employer’s and/or
its affiliates’ proprietary information, technical data, trade secrets,
confidential knowledge, know-how or any other confidential technical or business
information (“Confidential Information”).  By way of example, the term
“Confidential Information” may include:  formulas, patterns, devices, secret
inventions, processes, computer programs, compilations of information, records,
specifications, sales procedures, customer requirements, pricing techniques,
customer (and prospective customer) and supplier lists, methods of doing
business, research,  designs, data, charts, budgets, distributor names, pricing
and cost information, development information, production and manufacturing
information, sales and marketing information and other confidential
information.  You acknowledge that such Confidential Information is owned and
shall continue to be owned solely by the Employer and/or its respective

 







--------------------------------------------------------------------------------

 



 

 

affiliate, and you agree that you do not have any ownership or other rights in
or to the Confidential Information.

 

During your employment with the Employer, you shall not, without the prior
written consent of the Employer, either directly or indirectly:  (a) disclose or
divulge to any person, firm, corporation or other entity any of the Confidential
Information of the Employer and/ or its affiliates or use such information for
any purpose whatsoever except as required in the course and scope of your
employment under this Agreement; (b) make known to any person, firm, corporation
or other entity the names and/or addresses of any of the customers or
prospective customers of the Employer or any of its affiliates or any other
confidential or business information pertaining to said customers or prospective
customers; (c) invest, participate, or engage in any business that is
competitive with that of the Employer or any of its affiliates or otherwise
accept employment with or render services to a competitor of the Employer or any
of its affiliates as a director, manager, officer, agent, employee, consultant,
or otherwise; (d) solicit or attempt to solicit or accept business that is
competitive with the business being conducted by the Employer or any of its
affiliates from any of the customers or prospective customers of the Employer or
its affiliates; or (e) engage in other activity or conduct which creates a
conflict of interest between you and the business interests of the Employer
and/or its affiliates.

 

All files, records, documents, drawings, specifications, information, data and
similar items relating to the business of the Employer and/or its affiliates,
whether prepared by you or otherwise coming into your possession, shall remain
the exclusive property of the Employer and/or such applicable affiliate.  Under
no circumstances shall you remove from the premises of the Employer or any of
its affiliates any of the Employer’s or the respective affiliate’s books,
records, documents or customer (or prospective customer) lists without the prior
written permission of the Employer, nor shall you make any copies of such books,
records, documents or customer (or prospective customer) lists for use outside
of the Employer’s office, except as specifically authorized in writing by
Employer.  Any such books, records, documents or other materials or copies
thereof in your possession or under your control shall be immediately returned
to the Employer upon termination or cessation of your employment.

 

In consideration of the mutual promises herein, including the Employer’s promise
to provide you with Confidential Information, upon termination or cessation of
employment with the Employer for any reason and for a period of two (2) years
immediately thereafter (except with respect to sub-section (a) of this section,
which covenant period

 







--------------------------------------------------------------------------------

 



 

 

shall be perpetual), you shall not, without the prior written consent of the
Employer, directly or indirectly:

(a)     disclose or divulge to any person, firm, company, corporation or other
entity any of the Confidential Information of the Employer unless compelled to
disclose such information by law, or otherwise use such information for any
purpose whatsoever;

(b)     within the states the Employer and/or any of its affiliates now or
hereafter conducts business or actively prospects for business (the
“Territory”), invest or engage in, start, conduct, operate, manage, or control
any business that is competitive with the Employer or any of its affiliates,
including any business that markets products and/or performs services in
competition with those marketed and/or performed by Employer and/or its
affiliates within the Territory;

(c)     within the Territory, accept employment with or render services to a
competitor of the Employer or any of its affiliates as a director, manager,
officer, agent, employee, consultant or otherwise, including accepting
employment with or rendering services to a person, firm, company, corporation or
other entity that markets products and/or performs services in competition with
those marketed and/or performed by the Employer and/or its affiliates within the
Territory;

(d)     disclose to any person, firm, company, corporation or other entity the
names and/or addresses of any of the customers or prospective customers of the
Employer or any of its affiliates or any other Confidential Information or
business information acquired by you during the course of your employment with
the Employer pertaining to said customers or prospective customers;

(e)     on your own behalf or on the behalf of any person, firm, company,
corporation or other entity, contact, call on, solicit or take away or attempt
to contact, call on, solicit or take away, or accept business from, any of the
customers or prospective customers of the Employer or any of its affiliates or
any other person, firm, company, corporation or other entity whose business the
Employer or any of its affiliates was soliciting; or

(f)     on your own behalf or on the behalf of any other person, firm, company,
corporation or other entity, hire or solicit or in any manner whatsoever attempt
to influence or induce any current employee of the Employer or its affiliates,
or any person

 







--------------------------------------------------------------------------------

 



 

 

who has been an employee of the Employer and/or one of its affiliates at any
time during the twelve (12) months prior to your date of termination or
cessation of employment, to leave the employment of the Employer or its
affiliates.

The post-employment restrictive covenants contained in this Agreement are
intended to limit your right to compete only to the extent necessary to protect
the Employer’s business and goodwill.  The parties hereto agree that if any
post-employment restrictive covenant set forth in this Agreement is found to be
unreasonable as to scope, time period, territorial restraint or otherwise by a
court of competent jurisdiction, then you and Employer agree and submit to the
reduction thereof to such scope, time period, or territory as is deemed
reasonable by such court.

You hereby acknowledge that your employment with the Employer is not for any
definite period or successions of periods and that no representative of the
Employer, other than the President or Chief Executive Officer of the Employer,
has any authority to enter into any agreement for employment for any specified
period of time or to make an agreement contrary to the terms and provisions of
this Agreement.  You further acknowledge: (a) that in the event your employment
with Employer terminates for any reason, you will be able to earn a livelihood
without violating the post-employment restrictive covenants contained in this
Agreement; (b) that you are capable of pursuing a career and earning a
livelihood in other businesses or industries within the Territory which are not
competitive with the business of the Employer or its affiliates; and (c) that
your ability to earn a livelihood without violating such restrictive covenants
is a material condition to the Employer’s extending this bonus opportunity to
you. 

The obligations contained in this Agreement regarding confidentiality,
documents, and restrictive covenants shall survive cessation of employment and
the termination of this Agreement.  In addition, the termination of this
Agreement shall not affect any of the rights or obligations of either party
arising prior to or at the time of the termination of this Agreement.  The
existence of any claim or cause of action that you may have against the
Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of the restrictive
covenants contained in this Agreement.

You and Employer agree that the services to be rendered by you on behalf of
Employer are strictly personal and that you have special and peculiar fitness
and experience therefor, and as a result of a breach of any of the restrictive
covenants set forth in this Agreement, the

 







--------------------------------------------------------------------------------

 



 

 

Employer will suffer irreparable harm which cannot be adequately or solely
measured by rules of law.  Therefore, you and the Employer agree that, in the
event you shall breach or violate any of the restrictive covenants set forth in
this Agreement, the Employer, in addition to all the remedies which may be
available to it, and without waiver of any claim for money damages or the
necessity of securing or posting a bond or any other security in connection with
such remedy, may proceed against you by injunction or other appropriate remedy
to prevent you from violating such provisions. 

 


Nontransferability


This Award represents your personal contingent right to receive a cash payment
in the future from the Employer, if certain conditions are satisfied.  This
Award is not transferable by you except to your estate following your death, and
as otherwise required by law. 


Change of Control


Reference is hereby made to that certain agreement, dated June 1, 2013 by and
between Employee and Employer (the “Severance Agreement”), which, among other
things, provides for certain payments in connection with a Change of Control (as
defined in the Severance Agreement).  Notwithstanding anything to the contrary
herein, if Employee has not received a payment pursuant to this Agreement and
the Award, and this Agreement is in effect, and Employee is entitled to receive
a Severance Payment (as defined in the Severance Agreement) pursuant to the
terms and upon the events specified in the Severance Agreement, Employee shall
be entitled to receive $300,000 in lieu, substitution and replacement of any
other amounts or payments pursuant to this Agreement and the Notice (the “Change
of Control Payment”). The Change of Control Payment shall be due and payable in
a single, lump sum cash payment to Employee at the same time the Severance
Payment is due and payable under Section 9(b) of the Severance Agreement. In
addition, if, in connection with a Change of Control, this Agreement is
terminated (in accordance with Treasury Regulation Section
1.409A-3(j)(4)(ix)(B)) and not replaced by a plan, agreement or arrangement that
offers substantially similar compensation or payments to Employee under terms
similar to the terms of this Agreement, Employee shall be entitled to receive
$300,000 in lieu, substitution and replacement of any other amounts or payments
pursuant to this Agreement and the Notice (the “Change of Control Termination
Payment”).  The Change of Control Termination Payment shall be due and payable
in a single, lump sum cash payment to Employee within thirty (30) days of the
effective date of (i) the Change of Control, if this Agreement is terminated on
or within thirty (30) days before the Change of Control, or (ii) the termination
of this Agreement following the Change of Control. Notwithstanding any provision
herein to the

 







--------------------------------------------------------------------------------

 



 

 

contrary, in the case of a Change of Control Payment, on the one hand, or a
Change of Control Termination Payment, on the other hand, the exact date of
payment shall be determined by the Company in its sole discretion and the Change
of Control must be considered a change of control under Treasury Regulation
Section 1.409A-3(a)(5).  Notwithstanding any provision herein to the contrary,
Employee may, in accordance with the foregoing, be entitled to a Change of
Control Payment or a Change of Control Termination Payment, but not both such
payments.


Effect of Employer’s
Change of Control,
or Dissolution;
Ability of Employer
to Terminate Award
Prematurely for
Any Reason


If the Employer is a party to a Change of Control, then the Award will be
subject to Change of Control, but generally must either (a) remain an obligation
of the Employer or (b) become an obligation of any successor to, or assignee of,
the Employer, either by express written contract or by operation of law.

If the Employer is dissolved or liquidated (in accordance with Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A)) before June 1, 2016, and you are still
employed by the Employer on the date of such dissolution or liquidation, or you
terminated employment with the Employer before the date of such dissolution or
liquidation on account of death or Disability, then you will vest in the Award
on the date of such dissolution or liquidation, but (a) the definition of
2013-15 CCUM shall be changed so that it means the Employer’s cumulative
corporate underwriting margin for each year or fraction of a year in the period
beginning with January 1, 2013 and ending with the date of dissolution or
liquidation, (b) all of the amounts in each of the three columns in Exhibit A
shall be adjusted by multiplying each such amount by a fraction the numerator of
which is the number of days in the period beginning January 1, 2013 and ending
with the date of dissolution or liquidation and the denominator of which is
1,096, and (c) the resulting bonus amount will be paid in a single payment as
soon as administratively feasible following the Employer’s dissolution or
liquidation.

Additionally, the Employer is free to terminate this Award (in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C)) at any time before June 1,
2016, without your consent, but in such a case, unless you have previously
terminated employment other than on account of death or Disability, you will
vest in the same adjusted bonus amount that you would have if the Employer had
dissolved or liquidated on the date on which the Employer provides you with a
written notice of such termination of the Award, and the entire resulting bonus
will be paid in a single payment as soon as administratively feasible following
the Employer’s written notice to you of the termination of the Award.

 







--------------------------------------------------------------------------------

 



 

Federal Income Tax
Treatment

No portion of the bonus that is the subject of the Award is includable in your
or, if paid after your death, your beneficiary’s gross income for Federal income
tax purposes until such portion is paid to you or your estate in cash.  However,
when the bonus is paid to you in cash, it will be ordinary income to you and
will be included in an IRS Form W-2, Wage and Tax Statement, issued to you by
the Employer for the calendar year in which the payment occurs. 

 

Because of Section 409A of the Internal Revenue Code of 1986, as amended,
generally neither you nor the Employer may defer any portion of the bonus to a
taxable year other than the taxable year in which it would otherwise be paid
pursuant to the Notice and this Agreement. 

 

You understand that you (and not the Employer) are responsible for your own
Federal, state, local, or foreign tax liabilities and any other tax consequences
that may arise as a result of the bonus that is the subject of this Agreement.


Withholding of
Taxes


The Employer will withhold from the amount of any payment that otherwise would
be paid to you on account of this Award the amount of your withholding tax
liability (generally, Federal income tax and FICA tax withholding) and pay the
withheld amount to the Internal Revenue Service on your behalf.


No Right to
Continued
Employment


Neither the Award nor this Agreement gives you any right to be retained by the
Employer in any capacity until June 1, 2016 or any earlier or later date.


Applicable Law


This Agreement will be interpreted and enforced under the laws of the State of
Texas, without regard to its choice of law provisions.


Notices from
Employer


The Employer may deliver by email, personal delivery by hand of a paper copy, or
first class mail, all electronic or paper documents relating to the Award,
either at the Employer’s premises (including your work email address) or at your
home address (including a personal email address) as contained in the Employer’s
then current personnel records.


Entire
Understanding; No
Changes Unless
Agreed To In
Writing


This Agreement and the Notice constitute the entire understanding between you
and the Employer regarding the Award.  This Agreement may be amended only by
another written agreement between the parties.

 

(Remainder of Page Intentionally Left Blank – Signature Page Follows)







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first set forth above.

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

       /s/ David Cleff

 

David Cleff

 

 

 

 

 

 

T.B.A. INSURANCE GROUP, LTD.

 

 

 

    By:  SNC Financial GP, LLC, its general partner

 

 

 

    By:

    /s/ Terry L. Ledbetter

 

 

 

 

    Name:

    Terry Ledbetter

 

 

 

 

    Title:

    President

 







--------------------------------------------------------------------------------

 



Exhibit A

 

If 2013-15 CCUM
is equal to or greater than

    

But less than

    

The bonus
amount will be

 

 

 

 

 

 

 

NA

 

$80 million

 

$0

 

$80 million

 

$81 million

 

$150,000

 

$81 million

 

$82 million

 

$165,000

 

$82 million

 

$83 million

 

$180,000

 

$83 million

 

$84 million

 

$195,000

 

$84 million

 

$85 million

 

$210,000

 

$85 million

 

$86 million

 

$225,000

 

$86 million

 

$87 million

 

$240,000

 

$87 million

 

$88 million

 

$255,000

 

$88 million

 

$89 million

 

$270,000

 

$89 million

 

$90 million

 

$285,000

 

$90 million

 

$91 million

 

$300,000

 

$91 million

 

$92 million

 

$322,500

 

$92 million

 

$93 million

 

$345,000

 

$93 million

 

$94 million

 

$367,500

 

$94 million

 

$95 million

 

$390,000

 

$95 million

 

$96 million

 

$412,500

 

$96 million

 

$97 million

 

$435,000

 

$97 million

 

$98 million

 

$457,500

 

$98 million

 

$99 million

 

$480,000

 

$99 million

 

$100 million

 

$502,500

 

$100 million

 

$101 million

 

$525,000

 

$101 million

 

$102 million

 

$547,500

 

$102 million

 

$103 million

 

$570,000

 

$103 million

 

$104 million

 

$592,500

 

$104 million

 

$105 million

 

$615,000

 

$105 million

 

$106 million

 

$637.500

 

$106 million

 

$107 million

 

$660,000

 

$107 million

 

$108 million

 

$682,500

 

$108 million

 

$109 million

 

$705,000

 

$109 million

 

$110 million

 

$727.500

 

$110 million

 

NA

 

$750,000

 

 







--------------------------------------------------------------------------------

 



 

Amendment to

Cash Performance Bonus Opportunity Agreement

This Amendment (this “Amendment”) is dated as of May _20_, 2014, and confirms
the discussions between David Cleff (“Employee”) and T.B.A. Insurance Group,
Ltd., a Texas limited partnership (the “Employer”), regarding, among other
things, the possible bonus payable to Employee based on the Employer’s
cumulative corporate underwriting margin over the 2013-2015 period.

 

WHEREAS, Employer  and Employee are parties to that certain Cash Performance
Bonus Opportunity Agreement dated as of June 1, 2013 (the “Bonus Agreement”);

 

WHEREAS, Employer and Employee now desire to amend the Bonus Agreement in
certain respects; and

 

WHEREAS, the Bonus Agreement provides that it may be amended pursuant to a
written agreement between Employee and the Employer:

 

NOW, THEREFORE, BE IT RESOLVED that for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties covenant
and agree to amend the Bonus Agreement in the following respects:

 

1.



The Section of the Bonus Agreement entitled “Change of Control” is deleted in
its entirety.

 

2.



The Section of the Bonus Agreement entitled “Effect of Employer’s Change of
Control, or Dissolution; Ability of Employer to Terminate Award Prematurely for
Any Reason” is amended by adding at the end thereof the following new paragraph:

 

For purposes of this Agreement, the term “Change of Control” shall have the
meaning set forth in the State National Companies, Inc. 2014 Long-Term Incentive
Plan.

 





--------------------------------------------------------------------------------

 



3.



The Section of the Bonus Agreement entitled “Federal Income Tax Treatment” is
amended by adding at the end thereof the following new paragraph:

 

Notwithstanding anything herein to the contrary, if the Employer reasonably
anticipates that if a distribution were made as scheduled under the Agreement it
would result in a loss of the Employer’s tax deduction due to the application of
Section 162(m) of the Internal Revenue Code, such distribution may be delayed
and paid during the Employer’s first taxable year in which the Employer
reasonably anticipates that the Employer’s tax deduction will not be limited or
eliminated by the application of Section 162(m) of the Internal Revenue
Code.  Notwithstanding the foregoing, no distribution under the Agreement may be
deferred in accordance with this paragraph unless all scheduled distributions to
the Employee and all similarly situated individuals that could be delayed in
accordance with Treas. Reg. Section 1.409A-2(b)(7)(i) are also delayed.

 

RESOLVED FURTHER that the amendments to the Bonus Agreement set forth above
shall be effective immediately upon the closing of the proposed private common
stock offering (the “Private Offering”) by the Company’s ultimate parent entity,
State National Companies, Inc., a Delaware corporation (“SNCI”), provided (1)
that such closing occurs prior to July 30, 2014 and (2) the purchase price per
share of common stock sold to investors in the Private Offering implies an
enterprise value for SNCI immediately prior to such closing of at least $300
million.  If the Private Offering is not completed upon these terms, this
Amendment shall be void ab initio and of no further force or effect and the
Bonus Agreement shall remain in effect unchanged.

 

(Remainder of Page Intentionally Left Blank – Signature Page Follows)

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first set forth above.

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

       /s/ David Cleff

 

David Cleff

 

 

 

T.B.A. INSURANCE GROUP, LTD.

 

 

 

    By:  SNC Financial GP, LLC, its general partner

 

 

 

    By:

      /s/ Terry Ledbetter

 

 

 

 

    Name:

     Terry Ledbetter

 

 

 

 

    Title:

     President

 



--------------------------------------------------------------------------------